DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending and under examination. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 3/25/2022 is acknowledged.  The traversal is on the ground(s) that the foaming agent is not in liquid form as required in the claims as amended.  This is not found persuasive at least because the rejection below would read on the amended feature (Walker reference below) with respect to the sheet-based foaming agent. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/25/2022.
Claim Objections
Claim 11 is objected to because of the following (minor) informalities:  the word "In" should be lower case "in".  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,292,219 in view of McCarthy (US Patent No. 4,471,020). 
Regarding claim 1 (instant application), the instant claim recites substantially the same subject matter as is required in claim 1 of the reference patent with respect to the “lay up step,” “mold set up step,” “curing step,” and the type of foaming agent – some of the language may differ but these steps are substantially the same in both the reference claim and the instant claim except as further outlined below. 
Instant claim 1 requires a foaming agent that is a “sheet” but this is a species of the reference patent’s generic claim to foaming “bodies,” thus still meeting this claim on an anticipation basis to this point.  
Additionally, the instant claim 1 further includes “a space retaining part” – and while this step is not claimed in the reference patent claims, it is considered obvious in view of McCarthy. 
Since the reference patent claims and McCarthy are both directed to the production of a similar composite blade, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above in reference patent claim 1 as to specify that one of the layers placed into the mold is a “space retaining part” made up of a resin layer. 
Additionally, Walker as outlined below (35 U.S.C. 103), and US Patent No. 11,292,219, as outlined above, are read to teach the same limitations of claim 1 and not teach the same limitations of claim 1. Thus, the combinations of Walker and McCarthy (under 35 U.S.C. 103 below); and the reference patent and McCarthy, can be analyzed similarly as outlined below and the space retaining part is met by McCarthy as outlined below.   
Regarding claims 2-10 (instant application), these limitations would have been further considered obvious in view of McCarthy as outlined below. 
Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,292,219, in view of McCarthy (US Patent No. 4,471,020) as applied to claim 1 above, and further in view of Fang (US 2014/0119937). 
Regarding claims 11-13 (instant application), these limitations are taught by McCarthy and/or Fang as outlined in the 35 U.S.C. 103 rejection below. 
The combination with respect to Fang would have been obvious for the reasons as outlined below in claim 1 since Walker discloses the same scope as claims 1-4 of the reference patent 11,292,219 and can be analyzed in the same way and McCarthy has already been analyzed as outlined above.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the second instance of “the reinforcement fiber preform material” in line 8 of both claims lacks antecedent basis as outlined below. 
The claims each introduce “a reinforcement fiber preform material” in line 2 but “the reinforcement fiber preform material” (of line 2) is laminated on a suction-side molding die to form a suction-side laminate (in line 6); and “the reinforcement fiber preform material” is interpreted to prefer to ‘the’ previously recited element which has been now laminated. 
Additionally, the claim ends with “before foaming” which is unclear in that there is no “foaming” step recited in the claim and as such, the claimed subject matter is not distinctly pointed out in the claims, as currently drafted. It is noted that there is in the claim a “curing” which involves “expanding” of the foam “through heating thereof” – and so amending the claims to instead state: “before curing”; “before heating”; or “before expanding” would all be acceptable as to overcome this portion of the rejection as these are all actions previously recited in the claims. Claims 2-12 are also rejected due to their dependence upon claim 1. 
Claim 5 recites the limitation "the entire surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation as drafted is further unclear because it is not certain whether this would include both sides of the blade or if one side would be sufficient to meet this claim as drafted under its BRI.  
Claim 7 recites the limitation "the composite material" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Because “a reinforcement fiber preform material” is also a ‘composite material’, it is unclear whether this limitation is to refer to “the cured composite material” or this preform material as drafted. 
Claim 9 recites the limitation "the internal space side" in line 4. Claim 13 also recites the same in around line 19. There is insufficient antecedent basis for this limitation in the claims. There is “an internal space” but it is unclear what “the internal space side” would refer to since the internal space has multiple “sides” as would have been understood by the ordinary artisan. 
Regarding claims 11 and 13, the term “the reinforcement fiber preform materials” does not have antecedent basis in the claims (emphasis added). There is only a single: “fiber reinforcement preform material” introduced. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2, Claim 1 introduces “a space retaining part” and claim 2 requires “the space retaining part includes a suction-side space retaining part . . . and a pressure-side space retaining part.” Thus, claim 2 seems to broaden the scope rather than add a further limitation to claim 1 since there are two retaining parts in claim 2 and only one in claim 1 and so, claim 2 is rejected under 35 U.S.C. 112(d). 
Claim 1 should be amended to specifically refer to “at least one space retaining part” as to not have claim 2 broaden the scope as then claim 2 could include additional parts – or to incorporate the subject matter of claim 2 into claim 1. Claims 3-4 are included in this rejection due to their dependency upon claim 2, and thus they include every limitation of claim 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2014/0083596) in view of McCarthy (US Patent No. 4,471,020).
Regarding claims 1-3, 5-7, and 9-10, Walker discloses a method for manufacturing a composite material suitable for making a blade, in which a composite material is molded by curing a reinforcement fiber preform material (‘face sheets’) (par. 0017 – “pre-preg material is fibers reinforced with resin as known in the art; par. 0032) and superposing a “back” and “belly” side (par. 0014), the method comprising: (a) a lay-up step of forming a “suction-side laminate” and a “pressure-side laminate” (two face sheets made up of pre-preg material which is “a reinforcement fiber preform material”) (par. 0014, 0017-0020); 
and with respect to (c/d), Walker discloses placing the foaming agent within the interior space between face sheets, and heating as to cure/press the materials together with the two face sheets enclosing a foam core (par. 0014, 0018), and that the foaming material is in a flexible sheet form that “can be stored in roll form” (which ‘unrolls’ as a ‘sheet’) (par. 0013) before activation/expansion by heating.
Walker does not explicitly disclose (b) a space retaining part alignment step of disposing a space retaining part for retaining an internal space formed by superposing the laminates on top of each other; or with respect to (c) a mold set step of die-matching two molding dies for the upper/lower laminates, prior to disposing the foam within the created “mold” of laminates. 
However, McCarthy discloses as part of a similar method of making a composite blade (as in 1:4-1:57), but further includes (b) a space retaining alignment step of disposing a “space retaining part” (comprising a resin material as in claims 6-7) (McCarthy, 1:40-1:44; see also the impervious membrane 23, 24 as in 3:4-3:34) which would also cover “the entire” interior surface (claims 5 and 9) and (c) a mold set up step of die-matching two molding dies (12, 13) [which can arbitrarily be called suction-side or pressure-side as in claim 10 since this requires no additional structure other than being the upper or lower die] as to form a cavity and disposing a foaming agent in the internal space (McCarthy, Figs. 1-2; 2:57-3:41 with the foaming agent applied and likewise heated/cured/expanded as in 3:42-3:52). McCarthy also discloses placing an adhesive as to engage the ends of the material in both halves of the mold as shown in the drawings at 16, 17 (McCarthy, 3:8-3:10; Figs. 1 and 3) as required in claims 2-3.  
Walker thus discloses a “base” process of forming two fibrous sheets and placing a foaming agent in sheet form between them as to foam a material between the sheets (Walker, par. 0018-0019). McCarthy discloses an “improvement” that has been improved in the same way as the claimed invention in that it further includes putting a fibous resin layer (the polyester powder as in McCarthy, 3:1-3:3) within the material as to retain the space between the fibers/retain the location of placement for the foam, and uses a mold with two halves as to cause the curing/heating with an adhesive as outlined above. 
One of ordinary skill in the art would have had a reasonable expectation of success in having incorporated the “improvement” of McCarthy into the “base” process of Walker above as to form a composite blade object in a mold as this process is similar to the process outlined in Walker, par. 0014, 0017-0019, with two face sheets and a foam core. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the above from McCarthy is incorporated into the process of Walker above as is claimed.  
Claim 7 is interpreted as contingent [see MPEP 2111.04(II)] upon the selection of a cured composite material in claim 6, and as such, would be met by the resin material of claim 6 above, since a cured composite material is not used in this scenario. 
Regarding claim 4, Walker/McCarthy discloses the subject matter of claim 2, and further discloses that the suction-side retaining part and the pressure-side retaining part, is shaped such that an end part is thicker than a central portion (McCarthy, Fig. 4 shows a foam core with a portion on the right where the fiber layers are thicker at the end than in at least one central area – this is further supported by the sheets added at 3:4-3:10 at the end portions as to make them thicker than the other portions, and the further fiber layers added in 4:12-4:18 on the other end of the structure).
Regarding claim 8, Walker/McCarthy discloses the subject matter of claim 1, and further discloses that the material making up the space retaining part is capable of resistance to heat to temperatures necessary to allow for the foaming material to expand (Walker, par. 0014, 0020; McCarthy, 3:42-3:53). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2014/0083596) in view of McCarthy (US Patent No. 4,471,020), and further in view of Fang et al. (US 2014/0119937), hereinafter Fang.
Regarding claims 11-12, Walker/McCarthy discloses the subject matter of claim 1, and further discloses that the laminates on both sides of the blade have an innermost layer of material (McCarthy, 1:54-1:57). Since all layers are discussed to be of the same size, the area would be “the largest area among the reinforcement fiber preform materials” as best understood. Walker/McCarthy does not explicitly disclose stretching a fibrous layer during a lay up step as required in claims 11-12.
However, Fang discloses a similar method of making a composite blade where the fibrous plies are stretched in both directions (Fang, par. 0054) during lay up of a different type of fibrous structure, as to provide layers of higher rigidity and strength (Fang, par. 0063). Accordingly, in order to likewise provide layers of higher rigidity and strength, it would have further been obvious to one of ordinary skill in the art to have stretched the layers of fiber prepreg materials above as in Walker/McCarthy as to provide the material a higher rigidity and strength when cured as described by Fang. 
Regarding claim 13, Walker discloses a method for manufacturing a composite material suitable for making a blade, in which a composite material is molded by curing a reinforcement fiber preform material (‘face sheets’) (par. 0017 – “pre-preg material is fibers reinforced with resin as known in the art; par. 0032) and superposing a “back” and “belly” side (par. 0014), the method comprising: (a) a lay-up step of forming a “suction-side laminate” and a “pressure-side laminate” (two face sheets made up of pre-preg material which is “a reinforcement fiber preform material”) (par. 0014, 0017-0020); 
and with respect to (c/d), Walker discloses placing the foaming agent within the interior space between face sheets, and heating as to cure/press the materials together with the two face sheets enclosing a foam core (par. 0014, 0018), and that the foaming material is in a flexible sheet form that “can be stored in roll form” (which ‘unrolls’ as a ‘sheet’) (par. 0013) before activation/expansion by heating.
Walker does not explicitly disclose (b) a space retaining part alignment step of disposing a space retaining part for retaining an internal space formed by superposing the laminates on top of each other; or with respect to (c) a mold set step of die-matching two molding dies for the upper/lower laminates, prior to disposing the foam within the created “mold” of laminates. 
However, McCarthy discloses as part of a similar method of making a composite blade (as in 1:4-1:57), but further includes (b) a space retaining alignment step of disposing a “space retaining part” (comprising a resin material) (McCarthy, 1:40-1:44; see also the impervious membrane 23, 24 as in 3:4-3:34) which would also cover “the entire” interior surface  and (c) a mold set up step of die-matching two molding dies (12, 13) as to form a cavity and disposing a foaming agent in the internal space (McCarthy, Figs. 1-2; 2:57-3:41 with the foaming agent applied and likewise heated/cured/expanded as in 3:42-3:52). McCarthy also discloses placing an adhesive as to engage the ends of the material in both halves of the mold as shown in the drawings at 16, 17 (McCarthy, 3:8-3:10; Figs. 1 and 3).
Walker thus discloses a “base” process of forming two fibrous sheets and placing a foaming agent in sheet form between them as to foam a material between the sheets (Walker, par. 0018-0019). McCarthy discloses an “improvement” that has been improved in the same way as the claimed invention in that it further includes putting a fibous resin layer (the polyester powder as in McCarthy, 3:1-3:3) within the material as to retain the space between the fibers/retain the location of placement for the foam, and uses a mold with two halves as to cause the curing/heating with an adhesive as outlined above. 
One of ordinary skill in the art would have had a reasonable expectation of success in having incorporated the “improvement” of McCarthy into the “base” process of Walker above as to form a composite blade object in a mold as this process is similar to the process outlined in Walker, par. 0014, 0017-0019, with two face sheets and a foam core. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the above from McCarthy is incorporated into the process of Walker above as is claimed.     
Walker/McCarthy further discloses that the laminates on both sides of the blade have an innermost layer of material (McCarthy, 1:54-1:57). Since all layers are discussed to be of the same size, the area would be “the largest area among the reinforcement fiber preform materials” as best understood. Walker/McCarthy does not explicitly disclose stretching a fibrous layer during a lay up step as required.
However, Fang discloses a similar method of making a composite blade where the fibrous plies are stretched in both directions (Fang, par. 0054) during lay up of a different type of fibrous structure, as to provide layers of higher rigidity and strength (Fang, par. 0063). Accordingly, in order to likewise provide layers of higher rigidity and strength, it would have further been obvious to one of ordinary skill in the art to have stretched the layers of fiber prepreg materials above as in Walker/McCarthy as to provide the material a higher rigidity and strength when cured as described by Fang. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742